Exhibit 99.2 Consolidated Interim Financial Statements of (Unaudited) NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. For the three-month periods ended May 31, 2012 and 2011 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Financial Statements (Unaudited) For the three-month periods ended May 31, 2012 and 2011 Financial Statements Consolidated Interim Statements of Financial Position 1 Consolidated Interim Statements of Earnings and Comprehensive Loss 2 Consolidated Interim Statements of Changes in Equity 3 Consolidated Interim Statements of Cash Flows 5 Notes to Consolidated Interim Financial Statements 6 Notice: These interim financial statements have not been reviewed by an auditor. NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Financial Position (Unaudited) As at May 31, 2012 and February 29, 2012 May 31, February 29, Assets Current assets: Cash $ $ Short-term investments Trade and other receivables Tax credits receivable Prepaid expenses Inventories Government grant receivable – Property, plant and equipment Intangible assets Investment tax credit receivable Deferred tax asset Total assets $ $ Liabilities and Equity Current liabilities: Loans and borrowings (note 7) $ $ Trade and other payables Advance payments (note 6) Private placement warrants (note 3) Loans and borrowings (note 7) Total liabilities Equity: Share capital (note 3) Warrants (note 3) Contributed surplus Deficit ) ) Total equity attributable to equity holders of the Corporation Non-controlling interest (note 4) Subsidiary options (note 3) Total equity attributable to non-controlling interest Total equity Commitments and contingencies (note 10) Subsequent event (note 12) Total liabilities and equity $ $ See accompanying notes to unaudited consolidated interim financial statements. 1 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Earnings and Comprehensive Loss (Unaudited) Three-month periods ended May31, 2012 and 2011 May 31, May 31, Revenue from sales $ $ Cost of sales ) ) Gross profit Other income - revenue from research contracts – Selling expenses ) ) General and administrative expenses ) ) Research and development expenses, net of tax credits of $195,467 (2011 - $108,704) Finance income Finance costs ) ) Foreign exchange gain Net finance income (expense) ) Net loss and comprehensive loss for the period $ ) $ ) Net loss and comprehensive loss attributable to: Owners of the Corporation $ ) $ ) Non-controlling interest ) ) Net loss and comprehensive loss for the period $ ) $ ) Basic loss per share $ ) $ ) Diluted loss per share ) ) Basic weighted average number of common shares Diluted weighted average number of common shares See accompanying notes to unaudited consolidated interim financial statements. 2 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Changes in Equity (Unaudited) Three-month periods ended May 31, 2012 and 2011 Attributable to equity holders of the Corporation Attributable to non-controlling interest Non- Share capital Contributed Subsidiary controlling Total Number Dollars Warrants surplus Deficit Total options interest Total equity Balance at February 29, 2012 $ ) $ Net loss and comprehensive loss for the period – ) ) – ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Warrants exercised ) – Share-based payment transactions – Share options exercised – ) – Total contributions by and distribution to owners ) – – Change in ownership interests in subsidiaries that do not result in a loss of control Exercise of subsidiary options by third parties – Total changes in ownership interest in subsidiaries – Total transactions with owners ) – Balance at May 31, 2012 $ ) $ See accompanying notes to unaudited consolidated interim financial statements. 3 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Changes in Equity, Continued (Unaudited) Three-month periods ended May 31, 2012 and 2011 Attributable to equity holders of the Corporation Attributable to non-controlling interest Non- Share capital Contributed Subsidiary controlling Total Number Dollars Warrants surplus Deficit Total options interest Total equity Balance at February 28, 2011 $ ) $ Net loss and comprehensive loss for the period – ) ) – ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Issuance of shares and warrants through private placement – Share-based payment transactions – Share options exercised – ) – Total contributions by and distribution to owners – – Change in ownership interests in subsidiaries that do not result in a loss of control Conversion of subsidiary convertible redeemable shares – ) ) – – Total changes in ownership interest in subsidiaries – ) ) – – Total transactions with owners ) Balance at May 31, 2011 $ ) $ See accompanying notes to unaudited consolidated interim financial statements. 4 NEPTUNE TECHNOLOGIES & BIORESSOURCESINC. Consolidated Interim Statements of Cash Flows (Unaudited) Three-month periods ended May31, 2012 and 2011 May 31, May 31, Cash flows from operating activities: Net loss for the period $ ) $ ) Adjustments: Depreciation of property, plant and equipment Amortization of intangible assets Stock-based compensation Net finance (income) expense ) Foreign exchange gain Foreign exchange gain on cash ) – Unrealized foreign exchange gain on advance payments ) – ) Changes in non-cash operating working capital items: Trade and other receivables ) ) Tax credits receivable ) Prepaid expenses ) Inventories ) ) Trade and other payables Advance payments ) Cash flows from investing activities: Interest received Acquisition of property, plant and equipment ) ) Acquisition of intangible assets ) ) Maturity of short-term investments Acquisition of short-term investments – ) ) Cash flows from financing activities: Repayment of loans and borrowings ) ) Increase in loans and borrowings – Differed financial expenses ) – Proceeds from exercise of subsidiary warrants – Proceeds from exercise of warrants – Net proceeds from private placement – Proceeds from exercise of options Interest paid ) ) Foreign exchange gain on cash held in foreign currencies – Net (decrease) increase in cash ) Cash (bank indebtedness), beginning of period ) Cash, end of period $ $ Supplemental cash flow disclosure: Non-cash transactions: Acquired property, plant and equipment included in accounts payable and accrued liabilities $ $ – Intangible assets included in accounts payable and accrued liabilities – See accompanying notes to unaudited consolidated interim financial statements. 5 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Interim Financial Statements (Unaudited) For the three-month periods ended May31, 2012 and 2011 1.Reporting entity Neptune Technologies & Bioressources Inc. (the "Corporation") is incorporated under the Business Corporations Act (Québec) (formerly Part1A of the Companies Act (Québec)). The Corporation is domiciled in Canada and its registered office is located at 225 Promenade du Centropolis, Laval, Québec H7T 0B3. The condensed consolidated interim financial statements of the Corporation comprise the Corporation and its subsidiaries, Acasti Pharma Inc. and NeuroBioPharm Inc. The Corporation focuses on the research, development and commercialization of products derived from marine biomasses for the nutraceutical, pharmaceutical and cosmetic industries. The Corporation develops proprietary and potent health ingredients from underexploited marine biomasses, such as krill, with its patented extraction process Neptune OceanExtractTM.The Corporation develops and industrializes its extraction process and markets its marine oil Neptune Krill Oil - NKO® and ECO Krill Oil - EKOTM, as well as its protein concentrated Neptune Krill Aquatein - NKATM.Its products are aimed at the nutraceutical, biopharmaceutical, cosmetics and pet food markets. The Corporation’s subsidiaries are subject to a number of risks associated with the successful development of new products and their marketing, the conduct of clinical studies and their results, the meeting of development objectives set by the Corporation in its license agreements and the establishment of strategic alliances. The Corporation’s subsidiaries will have to finance its research and development activities and its clinical studies. To achieve the objectives of their business plans, the Corporation’s subsidiaries plan to establish strategic alliances, raise the necessary capital and make sales. It is anticipated that the products developed by the Corporation’s subsidiaries will require approval from the U.S. Food and Drug Administration and equivalent organizations in other countries before their sale can be authorized. 2.Basis of preparation (a) Statement of compliance: These consolidated interim financial statements have been prepared in accordance with International Financial Reporting Standards (IFRSs), as issued by the International Accounting Standards Board (IASB), on a basis consistent with those accounting policies followed by the Corporation in the most recent audited consolidated annual financial statements. These condensed consolidated interim financial statements have been prepared under IFRS in accordance with IAS 34, Interim Financial Reporting. Certain information, in particular the accompanying notes, normally included in the consolidated annual financial statements prepared in accordance with IFRS, has been omitted or condensed. Accordingly, the condensed consolidated interim financial statements do not include all of the information required for full annual consolidated financial statements, and therefore, should be read in conjunction with the audited consolidated financial statements and the notes thereto for the year ended February 29, 2012. (b) Basis of measurement: The consolidated financial statements have been prepared on the historical cost basis except for the following: · Equity warrants and stock options which are measured at fair value at date of grant pursuant to IFRS 2; · Liabilities for warrants which are measured at fair value; · Debenture conversion options and derivative financial liabilities which are measured at fair value; and · Non-interest refundable contribution which is measured at fair value at the time of the grant. (c) Functional and presentation currency: These consolidated interim financial statements are presented in Canadian dollars, which is the Corporation and its subsidiaries’ functional currency. (d) Use of estimates and judgements: The preparation of the consolidated financial statements in conformity with IFRS requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. Actual results may differ from these estimates. 6 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Interim Financial Statements (Unaudited) For the three-month periods ended May 31, 2012 and 2011 2.Basis of preparation (continued): (d) Use of estimates and judgements (continued): Estimates are based on the management’s best knowledge of current events and actions that the Corporation may undertake in the future. Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. Critical judgements in applying accounting policies that have the most significant effect on the amounts recognized in the consolidated financial statements include the following: · Assessing the recognition of contingent liabilities. Assumptions and estimation uncertainties that have a significant risk of resulting in a material adjustment within the next financial year include the following: · Utilization of tax losses and investment tax credits; · Measurement of derivative financial liabilities and stock-based compensation; and · Collectability of trade receivable. Also, the Corporation uses its best estimate to determine which research and development (“R&D”) expenses qualify for R&D tax credits and in what amounts. The Corporation recognizes the tax credits once it has reasonable assurance that they will be realized. Recorded tax credits are subject to review and approval by tax authorities and therefore, could be different from the amounts recorded. 3.Capital and other components of equity: (a)Share capital: Authorized capital stock: Unlimited number of shares without par value: Ø Common shares Preferred shares, issuable in series, rights, privileges and restrictions determined at time of issuance: Ø Series A preferred shares, non-voting, non-participating, fixed, preferential and non-cumulative dividend of 5% of paid-up capital, exchangeable at the holder’s option under certain conditions into common shares (none issued and outstanding). (b)Private placements: On May 3 and May 13, 2011, the Corporation closed the two portions of a private placement financing, from U.S. and Canadian accredited investors, for gross proceeds of $12,419,768. A portion of the proceeds came from US institutional investors for 2,722,222 common shares at US$2.25 per share and warrants (the “2011 Private placement - US” warrants) to purchase 680,556 additional common shares.The warrants to purchase additional shares will be exercisable at a price of US$2.75 per share for 18 months commencing one day following their issue date.The other portion of the proceeds came from Canadian institutional investors for 3,062,835 common shares at $2.15 per share and warrants (the “2011 Private placement - CA” warrants) to purchase 765,709 additional shares.The warrants to purchase additional shares will be exercisable at a price of $2.65 per share for 18 months commencing one day following their issue date.Because the 2011 Private placement - US warrants are exercisable at a price denominated in a currency other than the Corporation’s functional currency, they were determined to be a derivative financial liability.Total issue costs related to these transactions amounted to $942,638. 7 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Interim Financial Statements (Unaudited) For the three-month periods ended May 31, 2012 and 2011 3.Capital and other components of equity (continued): (c)Warrants: The warrants of the Corporation are composed of the following as at May 31, 2012 and February29, 2012: May 31, February 29, Number outstanding Amount Number outstanding Amount 2011 Private placement - CA $ $ 2011 Private placement - US $ $ May 31, February 29, Classified as: Equity $ $ Liability $ $ The significant terms of the warrants are as follows: Exercise price Expiry 2011 Private placement - CA $ November 3, 2012 2011 Private placement - US USD November 3, 2012 8 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Interim Financial Statements (Unaudited) For the three-month periods ended May 31, 2012 and 2011 3.Capital and other components of equity (continued): (d)Subsidiary options: May 31, February 29, Number outstanding Amount Number outstanding Amount Acasti Pharma Inc. Series 4 warrants $ $ Options outstanding under stock-based compensation plan Private placement warrants Series 6 Series 7 NeuroBioPharm Inc. Series 2011-2 warrants Series 2011-3 warrants Options outstanding under stock-based compensation plan $ $ May 31, February 29, Classified as: Equity (1) $ $ Liability – – $ $ Recorded as “subsidiary options” in total equity attributable to non-controlling interest. 9 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Interim Financial Statements (Unaudited) For the three-month periods ended May 31, 2012 and 2011 3.Capital and other components of equity (continued): (d) Subsidiary options (continued): The characteristics of the Acasti subsidiary warrants are as follows: Series 4 allows the holder to purchase one Class A share of Acasti for $0.25 per share until October 8,2012. Series 6 allows the holder to purchase one Class A share of Acasti for $1.50 per share until February 10, 2015. Series 7 allows the holder to purchase one Class A share of Acasti for $1.50 per share until February 10, 2015 subject to the achievement of certain agreed upon and predefined milestones. On April 12, 2011, NeuroBioPharm proceeded with the following transactions affecting its capital structure: · NeuroBioPharm consolidated all classes of its capital stock on a 2:1 basis. · NeuroBioPharm exchanged the resulting 50 Class A shares for 1,000 new Class A shares, 26,000,000 Class H shares redeemable for $0.45 per share and 6,000,000 Series 2011-1 warrants. · NeuroBioPharm exchanged the resulting 17,500,000 Class C shares, 3,500,000 Series 4 warrants and 1,500,000 Series 5 warrants for 17,500,000 Class G shares redeemable for $0.20 per share, 3,450,075 Series 2011-2 warrants and 8,050,175Series 2011-3 warrants. · The Corporation converted its accounts receivable in the amount of approximately $850,000 into 8,500,000 Class A shares. The characteristics of the NeuroBioPharm subsidiary warrants are as follows: Series 2011-2 allows the holder to purchase one Class A share of NeuroBioPharm for $0.47 per share until the earliest of the two following events: (i) fifteen (15) days after the listing to the corporation's shares on a recognized stock exchange; or (ii) on April 12, 2016. Series 2011-3 allows the holder to purchase one Class A share of NeuroBioPharm for $0.40 per share until April 12, 2016. 10 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Notes to Consolidated Interim Financial Statements (Unaudited) For the three-month periods ended May 31, 2012 and 2011 4.Non-controlling interest: During the three-month period ended May 31, 2012, the Corporation’s participation in Acasti changed as follows: Throughout the three-month period ended May 31, 2012, various holders of Acasti warrants exercised their right to purchase Class A shares, resulting in the issuance of 53,150 shares by Acasti and cash proceeds of $13,287. The distribution of the shareholdings of issued and outstanding Acasti’s capital stock between the Corporation and other shareholders as at May 31, 2012 and February 29, 2012 is detailed as follows: May 31, Corporation Other shareholders Total Class A shares Votes 57
